Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 19, 2014

                                      No. 04-14-00579-CV

                           Jay Kay BEAR, Ltd. and John M. Killian,
                                       Appellants

                                                v.

                                        Patty MARTIN,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-11890
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

       The reporter’s record was due on September 17, 2014. See TEX. R. APP. P. 35.1(a). On
September 16, 2014, court reporter Mary Helen Vargas filed a notification of late reporter’s
record. It stated Appellant has not paid for the record and is not entitled to appeal without
paying the reporter’s fee.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee. If
Appellant fails to respond within the time provided, Appellant must file a brief with this court
within THIRTY DAYS from the date of this order, and the court will only “consider and decide
those issues or points [raised in Appellant’s brief] that do not require a reporter’s record for a
decision.” See id. R. 37.3(c).
       If Appellant timely complies with this order, the reporter’s record will be due not later
than THIRTY DAYS from the date Appellant files written proof showing compliance with this
order. See id. R. 35.3(c) (limiting an extension of time to file the record to thirty days).
       If the reporter’s record is not filed with this court as ordered above, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
requested date. A preferred form for the status report, with an accompanying example, is
attached to this order.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court